Title: From Thomas Jefferson to Richard Harison, 12 June 1793
From: Jefferson, Thomas
To: Harison, Richard



Sir
Philadelphia June 12. 1793.

As it was apprehended by the President of the US. that attempts might be made by persons within the US. to arm and equip vessels for the purpose of cruising against some of the powers at this time engaged in war, whereby the peace of the US. might be committed, the Governors of the several states were desired to be on the watch against such enterprizes, and to seize such vessels found within the jurisdiction of their states. In consequence of this the Governor of New York has informed the President that he has seised the sloop Polly, now called the Republican, which he found to be arming, equipping and manning for the purpose of cruising against some of the belligerent powers. The Governor is hereupon desired to turn the said vessel and her appurtenances over to the civil power: and I am to ask the favor of you to take up the business on the part of the US. instituting such proceedings at law against the vessel and her appurtenances as may place her in the custody of the law, and may prevent her being used for purposes of hostility against any of the belligerent powers. But if you shall find that no judiciary process will be adequate to this object, then the Governor  is desired to detain her by force until further advice can be had from the Executive of the General government.
In the first instance like the present which happened here, the government, desirous of acting with moderation and of animadverting through the channel of the laws on as few persons as possible while it was supposed they might have acted without due information, directed prosecutions against such only as were citizens of the US. But the present being a repetition of offence after due notice that it would be proceeded against, you will be pleased to institute such prosecutions before the proper courts as you shall find most likely to punish according to law all persons, citizens or aliens, who had taken such a part in the enterprize commenced as abovementioned, as may be punishable by law.
It has been suggested by the British Minister here, and evidence indeed produced, whereof I send you a copy, that the British brigantine Catharine has been captured by the French frigate the Embuscade within the limits of the protection of the US. and carried into the harbour of New York. The Governor is hereupon also desired to seize the said brigantine and deliver her up to the civil power: and I am to ask the favor of you to institute proceedings at law in the proper court for deciding whether the said brigantine was taken within the limits of the protection of the US. and for redelivering her to the owners, if it be so decided. But if you shall find that no court will take cognizance of the said question, then the Governor is desired to detain the said brigantine until further orders can be had thereon from the general government.
In both these cases you will be pleased to have a proper communication and concert with the governor for the purpose of receiving the vessel from the custody of the military into that of the civil power, and of reinstating her under the military if the civil power should be found inadequate.
In the latter case of the brigantine Catharine be so good as to procure as speedy a determination as possible, in order to lessen inconveniences to the parties having right. I have the honor to be with great esteem & respect, Sir Your most obedient & most humble servt

Th: Jefferson

